Exhibit 10.5

 

 

FIRST PREFERRED FLEET MORTGAGE

on the United States flag vessels

 

ATCHAFALAYA BAY   GULF SHORE BEACHCOMBER   GUSSIE J. FLYNN BULL DOG   HELGE
HOVLAND CALCASIEU PASS   ISLE DERNIERE CHESAPEAKE BAY   LANCASTER COASTAL
HARVESTER   LOUISIANA COTE BLANCHE BAY   MARSH ISLAND DIAMOND REEF   MISSISSIPPI
SOUND EARL J. CONARD, JR.   RACHEL BURTON FROSTY MORN   SHEARWATER G.P. AMELIA  
SMITH ISLAND G.P. ANNA   SMUGGLER’S POINT G.P. CHAUVIN   TERREBONNE BAY GRAND
ISLE   TIDELANDS

given by

OMEGA PROTEIN, INC.

to

WELLS FARGO BANK, NATIONAL ASSOCIATION

dated

October 21, 2009

 

 



--------------------------------------------------------------------------------

SYNOPSIS OF MORTGAGE

 

Name and Official

Numbers of Vessels:

         ATCHAFALAYA BAY    O.N. 539603    BEACHCOMBER    O.N. 288224    BULL
DOG    O.N. 581304    CALCASIEU PASS    O.N. 651261    CHESAPEAKE BAY    O.N.
541069    COASTAL HARVESTER    O.N. 588862    COTE BLANCHE BAY    O.N. 509347   
DIAMOND REEF    O.N. 517603    EARL J. CONARD, JR.    O.N. 547733    FROSTY MORN
   O.N. 276926    G.P. AMELIA    O.N. 943917    G.P. ANNA    O.N. 943908    G.P.
CHAUVIN    O.N. 944035    GRAND ISLE    O.N. 541024    GULF SHORE    O.N. 539469
   GUSSIE J. FLYNN    O.N. 563509    HELGE HOVLAND    O.N. 571186    ISLE
DERNIERE    O.N. 618126    LANCASTER    O.N. 556177    LOUISIANA    O.N. 270596
   MARSH ISLAND    O.N. 532142    MISSISSIPPI SOUND    O.N. 563685    RACHEL
BURTON    O.N. 298819    SHEARWATER    O.N. 624092    SMITH ISLAND    O.N.
563942    SMUGGLER’S POINT    O.N. 651567    TERREBONNE BAY    O.N. 508200   
TIDELANDS    O.N. 501955 Type of Instrument:    First Preferred Fleet Mortgage
Date of Instrument:    October 21, 2009

Name of Shipowner

(Percentage of

Vessels owned):

   OMEGA PROTEIN, INC. (100%) Address of Shipowner:   

2105 Citywest Blvd., Suite 500

Houston, Texas 77042-2838



--------------------------------------------------------------------------------

Name of Mortgagee:    WELLS FARGO BANK, NATIONAL ASSOCIATION Address of
Mortgagee:    2500 Citywest Blvd., Suite 1100    Houston, Texas 77042   
Attention: John L. Kallina Total Amount of Mortgage:    $67,500,000.00
(exclusive of interest, fees, expenses and performance of mortgage covenants)

 

Synopsis of Mortgage - ii



--------------------------------------------------------------------------------

FIRST PREFERRED FLEET MORTGAGE

THIS FIRST PREFERRED FLEET MORTGAGE (this “Mortgage”) dated October 21, 2009 is
given by OMEGA PROTEIN, INC., a Virginia corporation (the “Shipowner”) with
offices at 2105 Citywest Blvd., Suite 500, Houston, Texas 77042, to WELLS FARGO
BANK, NATIONAL ASSOCIATION, a national banking association (the “Mortgagee”)
with offices at 2500 Citywest Blvd., Suite 1100, Houston, Texas 77042,
Attention: John L. Kallina.

R E C I T A L S

A. The Shipowner is the sole legal and beneficial owner of the whole of each of
the following vessels:

 

Name

   Official No.

ATCHAFALAYA BAY

   539603

BEACHCOMBER

   288224

BULL DOG

   581304

CALCASIEU PASS

   651261

CHESAPEAKE BAY

   541069

COASTAL HARVESTER

   588862

COTE BLANCHE BAY

   509347

DIAMOND REEF

   517603

EARL J. CONARD, JR.

   547733

FROSTY MORN

   276926

G.P. AMELIA

   943917

G.P. ANNA

   943908

G.P. CHAUVIN

   944035

GRANDE ISLE

   541024

GULF SHORE

   539469

GUSSIE J. FLYNN

   563509

HELGE HOVLAND

   571186

ISLE DERNIERE

   618126

LANCASTER

   556177

LOUISIANA

   270596

MARSH ISLAND

   532142

MISSISSIPPI SOUND

   563685

RACHEL BURTON

   298819

SHEARWATER

   624092

SMITH ISLAND

   563942

SMUGGLER’S POINT

   651567

TERREBONNE BAY

   508200

TIDELANDS

   501955

each duly documented in the name of the Shipowner under the laws and flag of the
United States of America (each, a “Vessel” and collectively, the “Vessels”); and



--------------------------------------------------------------------------------

B. Pursuant to that certain Loan Agreement, dated as of the date hereof, among
Omega Protein Corporation, a Nevada corporation (“Omega”), the Shipowner (who,
together with Omega are hereinafter collectively referred to as the “Borrowers”
and individually, a “Borrower”), each subsidiary of Omega listed as a
“Guarantor” on the signature pages thereto (the “Guarantors”), and the Mortgagee
(as amended from time to time in accordance with its terms, called the “Loan
Agreement”), and other documents executed in connection therewith, the Mortgagee
has agreed to make available to the Borrowers a revolving credit facility (which
includes a sub-facility for issuance of letters of credit) up to $35,000,000.00
(the “Credit Facilities”) and to enter into various interest rate, commodity,
currency hedging or swap transactions up to $25,000,000.00 and provide certain
treasury or cash management services up to $7,500,000.00, and the form of Loan
Agreement, without Schedules or Exhibits, is attached as Schedule I hereto and
incorporated herein by reference; and

C. The Shipowner, in order to secure the repayment of all amounts from time to
time due under the Loan Agreement and the other Loan Documents and the
performance and observance of and compliance with the covenants, terms and
conditions contained in the Loan Agreement, this Mortgage and the other Loan
Documents, has duly authorized the execution and delivery of this First
Preferred Fleet Mortgage under and pursuant to the United States Ship Mortgage
Act of 1920, as amended, recodified at 46 U.S.C. § 31301 et seq. (the “Ship
Mortgage Act”).

NOW THEREFORE, THIS MORTGAGE WITNESSETH (with defined terms used herein and not
otherwise defined having the respective meanings ascribed thereto in the Loan
Agreement and the rules of interpretation set forth in Section 1.02 thereof
applying hereto):

That in consideration of the premises and of the sums loaned and to be loaned as
above recited and for other good and valuable consideration, the receipt and
sufficiency whereof are hereby acknowledged, and in order to secure the payment
when due of all amounts owed by the Loan Parties under the Loan Agreement and
the other Loan Documents in accordance with the terms thereof, and the payment
of all other sums as may hereafter become secured by this Mortgage in accordance
with the terms hereof, and to secure the performance and observance by each Loan
Party of, and the compliance by each Loan Party with, all of the covenants,
terms and conditions contained herein and in the Loan Agreement and the other
Loan Documents, the Shipowner by these presents does hereby grant, convey,
mortgage, pledge, assign, transfer, set over and confirm the whole of the
Vessels unto the Mortgagee, its successors and assigns, together with all of the
engines, machinery, masts, spars, rigging, boats, anchors, chains, cables,
tackle, apparel, fuel, furniture, fittings and equipment and all other
appurtenances to the Vessels appertaining or belonging, whether now owned or
hereafter acquired, whether on board or not, and all additions, improvements and
replacements hereafter made in or to the Vessels, or any part thereof, or in or
to the equipment and appurtenances aforesaid, all of which shall be deemed to be
included in the term “Vessels” as used in this Mortgage;

TO HAVE AND TO HOLD the same unto the Mortgagee, its successors and assigns,
forever, upon the terms herein set forth for the enforcement of the payment of
amounts owed by the Loan Parties under the Loan Agreement and the other Loan
Documents and to secure the performance and observance by each Loan Party of,
and compliance by each Loan Party with, the covenants, terms and conditions in
this Mortgage and in the Loan Agreement and the other Loan Documents contained,
such payment and performance obligations being described as the “Obligations” in
the Loan Agreement;

 

2



--------------------------------------------------------------------------------

PROVIDED, ONLY, and the conditions of these presents are such, that if the
Shipowner or any other Loan Party shall pay or cause to be paid to the Mortgagee
the principal of the indebtedness aforesaid and interest thereon as and when the
same shall become due and payable in accordance with the terms of this Mortgage,
the Loan Agreement and the other Loan Documents and all other such sums as may
hereafter become secured by this Mortgage in accordance with the terms hereof,
and the Shipowner and each other Loan Party shall perform, observe and comply
with all the covenants, terms and conditions in the Loan Agreement, this
Mortgage and the other Loan Documents, expressed or implied, to be performed,
then these presents and the rights hereunder shall cease, determine and be void,
otherwise to be and remain in full force and effect.

IT IS HEREBY COVENANTED, DECLARED AND AGREED that the property above described
is to be held subject to the further covenants, conditions, provisions, terms
and uses hereinafter set forth.

ARTICLE I

COVENANTS OF THE SHIPOWNER

The Shipowner hereby covenants and agrees with the Mortgagee as follows:

Section 1.01. Payment of Obligations. The Shipowner shall pay and perform the
Obligations, including the payment when due of the indebtedness evidenced as
aforesaid and interest thereon and the observance, performance and compliance
with each and every one of the covenants, terms and conditions herein and in the
Loan Agreement and the other Loan Documents, expressed or implied, on its part
to be observed, performed or complied with.

Section 1.02. Corporate Covenants. The Shipowner was duly organized and is now
validly existing as a corporation under the laws of the Commonwealth of
Virginia; it is now and shall remain during the life of this Mortgage an
“eligible owner” within the meaning of 46 U.S.C. § 12103(b), and any and all
successor statutes thereto, and any and all regulations promulgated under any
thereof, satisfying the ownership requirements of 46 U.S.C. § 12113(c) and 46
C.F.R. § 356.3(e), and any and all successor statutes thereto, and any and all
regulations promulgated under any thereof, and qualified under applicable law to
engage in the U.S. Fisheries Trade; it is duly authorized to mortgage the
Vessels; and all corporate actions necessary and required by law for the
execution and delivery of this Mortgage have been duly and effectively taken.

Section 1.03. Title. The Shipowner lawfully holds title to and is lawfully
possessed of the Vessels free from any Lien whatsoever, or any commitment to
make the Vessels available for charter or sale or use by any Governmental
Authority, other than the Lien of this Mortgage and any other Permitted Liens.
The Shipowner shall warrant and defend the title to, and the lawful possession
of, each of the Vessels, and every part thereof, for the benefit of the
Mortgagee against the claims and demands of all Persons whomsoever.

 

3



--------------------------------------------------------------------------------

Section 1.04. Conformance to Ship Registration Laws. The Shipowner, at its sole
cost and expense, shall comply with and satisfy all the provisions and
requirements of the Ship Mortgage Act and the American Fisheries Act of 1998,
Public L. No. 105-277, 122 Stat. 2681, 2681-616 (codified in scattered sections
of 46 U.S.C.) (the “Fisheries Act”), and any and all successor statutes thereto,
and any and all regulations thereunder, in order to establish and maintain this
Mortgage as a first preferred fleet mortgage thereunder upon the Vessels and
upon all renewals, improvements and replacements made in or to the same.

Section 1.05. No Violation of Laws. The Shipowner further covenants that it
shall not cause or permit the Vessels to be operated in any manner contrary to
law and shall not engage in any unlawful trade or violate any law or carry any
cargo that will expose the Vessels to penalty, forfeiture or capture, and shall
not do, or suffer or permit to be done, anything that can or may injuriously
affect the documentation of any Vessel under the laws and regulations of the
United States and shall at all times keep each of the Vessels duly documented
thereunder.

Section 1.06. Payment of Taxes. The Shipowner shall pay and discharge when due
and payable, from time to time, all taxes, assessments, governmental charges,
fines and penalties lawfully imposed on the Vessels or any income therefrom,
unless the same are being contested in good faith by legal proceedings being
diligently pursued, adequate reserves have been established on the books of the
Shipowner with respect thereto and there exists no danger of arrest, forfeiture
or sale of any Vessel by reason of the non-payment thereof.

Section 1.07. No Right to Grant Liens. None of the Shipowner, any charterer, the
Master of any of the Vessels, or any other Person, has or shall have any right,
power or authority to create, incur or permit to be placed or imposed or
continued upon the Vessels, any Lien whatsoever other than the Lien of this
Mortgage and other Permitted Liens.

Section 1.08. Notice of Mortgage. The Shipowner shall place or cause to be
placed, and at all times and places shall retain or cause to be retained, a
properly certified copy of this Mortgage on board each of the Vessels with her
papers and shall cause such certified copy and such papers to be exhibited to
any and all Persons having business therewith that might give rise to any Lien
thereon other than Liens for crew’s wages and salvage, and to any representative
of the Mortgagee; and shall place or cause to be placed and keep prominently
displayed or cause to be prominently displayed in the chart room and in the
Master’s cabin of each of each Vessel a framed printed notice in plain type
reading as follows:

“NOTICE OF MORTGAGE

This Vessel is documented in the name of OMEGA PROTEIN, INC. and is covered by a
FIRST PREFERRED FLEET MORTGAGE given to WELLS FARGO BANK, NATIONAL ASSOCIATION
under authority of the United States Ship Mortgage Act of 1920, as amended,
recodified at 46 U.S.C. § 31301 et seq., as amended. Under the terms of said
Mortgage, neither the Shipowner, any charterer, the Master of this Vessel nor
any other person has any right, power or authority to create, incur or permit to
be imposed upon this Vessel any lien whatsoever other than for crew’s wages and
salvage.”

 

4



--------------------------------------------------------------------------------

Section 1.09. No Liens. Except for Permitted Liens, the Shipowner shall not
create or suffer to be continued any Lien on any Vessel or any income therefrom
and in due course shall pay or cause to be paid or discharged or make adequate
provision for the payment or discharge of all claims or demands that, if not
paid or discharged, might result in the creation of such a Lien and shall cause
the Vessel to be released or discharged from each such Lien therefor.

Section 1.10. Judicial Action. If any judicial action is commenced against any
of the Vessels or if any of the Vessels is otherwise attached, levied upon, or
taken into custody or detained by any proceeding in any court or tribunal or by
any government or other authority, the Shipowner shall promptly notify the
Mortgagee or cause the Mortgagee to be notified promptly in accordance with
Section 3.05 hereof and shall cause such Vessel to be released and all Liens
thereon to be discharged other than the Lien of this Mortgage and any other
Permitted Lien, and shall promptly notify the Mortgagee or shall cause the
Mortgagee to be notified promptly thereof in the manner aforesaid.

Section 1.11. Maintenance of Vessels. The Shipowner shall at all times and
without cost or expense to the Mortgagee maintain and preserve, or cause to be
maintained and preserved, each of the Vessels in good running order and repair,
so that each of the Vessels shall be, in so far as due diligence can make her
so, tight, staunch, strong and well and sufficiently tackled, apparelled,
furnished, equipped and in every respect seaworthy and in good operating
condition. Each of the Vessels shall, and the Shipowner covenants that it shall,
at all times comply with all applicable laws, treaties and conventions of the
United States, and the rules and regulations issued thereunder, and shall have
on board as and when required thereby valid certificates showing compliance
therewith. Unless otherwise required by applicable law, the Shipowner shall not
make, or permit to be made, any substantial change in the structure, type and
speed of any of the Vessels or change in any of the Vessels’ rigs, without the
prior written approval of the Mortgagee.

Section 1.12. Inspection of Vessels. Subject to any applicable restrictions in
the Loan Agreement, the Shipowner shall at all times afford the Mortgagee or its
authorized representatives, at the risk and expense of the Shipowner, full and
complete access to each of the Vessels at any time (and in the absence of an
Event of Default, upon reasonable prior notice) and from time to time during
normal business hours for the purpose of inspecting the same and her cargo and
papers and, at the request of the Mortgagee, the Shipowner shall deliver for
inspection copies of any and all contracts and documents relating to the
Vessels, whether on board or not.

Section 1.13. No Change in Flag. So long as this Mortgage shall remain
outstanding, the Shipowner shall not transfer or change the flag of any of the
Vessels without the prior written consent of the Mortgagee, and any such written
consent to any one transfer or change of flag shall not be construed to be
waiver of this provision with respect to any subsequent proposed transfer or
change of flag.

Section 1.14. No Sale or Transfer. Except as expressly permitted by the Loan
Agreement, the Shipowner shall not sell, mortgage, transfer, charter or transfer
the management

 

5



--------------------------------------------------------------------------------

of any Vessel without the prior written consent of the Mortgagee, and any such
written consent to any one such sale, mortgage, transfer, charter or transfer of
management shall not be construed to be a waiver of this provision with respect
to any subsequent proposed sale, mortgage, transfer, charter or transfer of
management. Any such sale, mortgage, transfer, charter or transfer of the
management of any Vessel shall be subject to the provisions of this Mortgage and
the Lien it creates.

Section 1.15. Insurance.

(a) The Shipowner shall, at its sole cost and expense, when and so long as this
Mortgage shall be outstanding, insure the Vessels and keep each Vessel insured,
in lawful money of the United States, for an amount not less than the full
commercial value of such Vessel. No Vessel shall in any event be insured for an
amount less than the agreed valuation as set forth in the applicable marine and
war risk policies. Such insurance shall cover marine and war risk perils, on
hull and machinery, and shall be maintained in the broadest forms available in
the American or British insurance markets or such other markets as may be
satisfactory to the Mortgagee. No Vessel shall operate in or carry any cargoes
or proceed into any area then excluded by trading warranties under its marine or
war risk policies (including protection and indemnity) without obtaining any
necessary additional coverage, satisfactory in form and substance, and evidence
of which shall be furnished, to the Mortgagee.

(b) The policy or policies of insurance shall be issued by responsible
underwriters acceptable to the Mortgagee, shall contain the conditions, terms,
stipulations and insuring covenants satisfactory to the Mortgagee in its
reasonable judgment and shall be kept in full force and effect by the Shipowner
so long as this Mortgage shall be outstanding. All such policies, binders, cover
notes and other interim insurance contracts shall be executed and issued in the
name of the Shipowner and shall, to the extent that the Mortgagee shall require,
provide that loss be payable to the Mortgagee for distribution by it to itself
and the Shipowner as their respective interests may appear and shall provide for
at least thirty (30) days’ prior notice to be given the Mortgagee by the broker
and/or underwriters in the event of cancellation or material alteration. The
Mortgagee (and such other Persons as the Mortgagee may designate from time to
time) shall be named as co-assureds on all such policies, cover notes and
insurance contracts but without liability of the Mortgagee or any such other
Person for premiums or calls. All such cover notes, and if requested by the
Mortgagee at any time and from time to time all such policies, binders and other
interim insurance contracts, shall be deposited with the Mortgagee. The
Shipowner shall furnish or cause to be furnished to the Mortgagee annually a
detailed report signed by a firm or firms of marine insurance brokers
satisfactory to the Mortgagee as to the insurance maintained in respect of the
Vessels, as to their opinion that such insurances are at least comparable to
that which is customarily maintained for properties of a similar character
employed under similar conditions’ of operation by prudent companies engaged in
a similar business and as to compliance with the provisions of this
Section 1.15. In addition, the Shipowner shall maintain or cause to be
maintained protection and indemnity insurance and coverage that is carried and
maintained for properties of a similar character employed under similar
conditions of operation by prudent companies engaged in a similar business and
in the maximum available amount on commercially reasonable terms against
pollution liability, through underwriters or associations acceptable to the
Mortgagee and in the maximum amount available with respect to coverage other
than pollution liability that is carried and maintained for

 

6



--------------------------------------------------------------------------------

properties of a similar character employed under similar conditions of operation
by prudent companies engaged in a similar business; provided, however, that war
risk protection and indemnity insurance shall be in an amount not less than the
amount of insurance against total loss. Such insurance policies shall provide
for at least thirty (30) days’ prior written notice to be given to the Mortgagee
by the underwriters or association in the event of cancellation or material
alteration or the failure of the Shipowner to pay any premium or call that would
suspend coverage under the policy or the payment of a claim thereunder. The
Shipowner shall furnish a copy of each insurance policy with respect to any
Vessel to the Mortgagee.

Unless otherwise required by the Mortgagee by notice to the underwriters,
although the following insurance is payable to the Mortgagee, so long as no
Event of Default exists, any loss in an amount of less than $5,000,000.00 under
any insurance on the Vessels with respect to protection and indemnity risks may
be paid directly to the Shipowner to reimburse it for any loss, damage or
expense incurred by it and covered by such insurance or to the Person to whom
any liability covered by such insurance has been incurred. Any loss under any
insurance with respect to the Vessels involving any damage to any Vessel (other
than a loss under any insurance on the Vessels with respect to protection and
indemnity risks), shall be paid directly to the Mortgagee for application
pursuant to Section 2.10 hereof in the event that either (i) the loss is in an
amount of $5,000,000.00 or more, or (ii) an Event of Default exists.

(c) The Shipowner shall not declare or agree with the underwriters that any
Vessel is a constructive or compromised, agreed or arranged constructive total
loss without the prior written consent of the Mortgagee.

(d) The Shipowner shall comply with and satisfy all of the provisions of any
applicable law, rule, regulation, proclamation or order concerning financial
responsibility for liabilities imposed on the Shipowner or any of the Vessels
with respect to pollution including, without limitation, the U.S. Water
Pollution Control Act, as amended by the Water Pollution Control Act Amendment
of 1972 and as it may be further amended, the Oil Pollution Act of 1990, as
amended from time to time, and the Hazardous Materials Transportation Act, as
amended from time to time, and shall maintain all certificates or other evidence
of financial responsibility as may be required by any such law, regulation,
proclamation or order with respect to the trade in which any of the Vessels from
time to time is engaged and the cargoes carried by it.

Section 1.16. Reimbursement of Expenditures. The Shipowner shall reimburse the
Mortgagee on demand, with interest at the highest rate of interest otherwise in
effect under the Loan Agreement (not including any Default Rate then in effect)
plus two percent (2.00%) per annum, for any and all expenditures that the
Mortgagee may from time to time make, lay out or expend in providing such
protection in respect of insurance, discharge or purchase of Liens, taxes, dues,
assessments, governmental charges, fines and penalties lawfully imposed,
repairs, attorneys’ fees and other matters as the Shipowner is obligated herein
to provide, but fails to provide. Such obligation of the Shipowner to reimburse
the Mortgagee shall be an additional indebtedness due from the Shipowner,
secured by this Mortgage, and shall be payable by the Shipowner on demand. The
Mortgagee, though privileged so to do, shall be under no obligation to the
Shipowner to make any such expenditures, nor shall the making thereof relieve
the Shipowner of any default in that respect.

 

7



--------------------------------------------------------------------------------

ARTICLE II

EVENTS OF DEFAULT AND REMEDIES

Section 2.01. Remedies. If an Event of Default shall exist, then and in each and
every such case the Mortgagee shall have the right to:

(a) Exercise all the rights and remedies in foreclosure and otherwise given to
the Mortgagee by the provisions of applicable law, including, but not limited
to, the provisions of the Ship Mortgage Act;

(b) Bring suit at law, in equity or in admiralty, as the Mortgagee may
determine, to recover judgment for any and all amounts due under Loan Agreement,
any other Loan Document or otherwise hereunder, and collect the same out of any
and all property of the owner whether covered by this Mortgage or otherwise;

(c) To the extent permitted by, and subject to, applicable law (including,
without limitation, the Fisheries Act and the regulations promulgated pursuant
thereto), take the Vessels, or any of them, wherever the same may be, without
legal process and without being responsible for loss or damage; and the
Shipowner or other Person in possession forthwith upon demand of the Mortgagee
shall surrender to the Mortgagee possession of the Vessels, as demanded by the
Mortgagee, and the Mortgagee may, without being responsible for loss or damage,
hold, lay up, lease, charter, operate or otherwise use the Vessels, or any of
them, for such time and upon such terms as it may deem to be for its best
advantage, accounting only for the net profits, if any, arising from such use
and charging all receipts from such use or from the sale of the Vessels, or any
of them, by court proceedings or pursuant to Subsection (d) next following, and
all costs, expenses, charges, damages or losses by reason of such; and if at any
time the Mortgagee shall avail itself of the right herein given it to take the
Vessels or any of them and shall take any such Vessel, the Mortgagee shall have
the right to dock such Vessel or Vessels for a reasonable time at any dock, pier
or other premises of the Shipowner without charge, or to dock it or them at any
other place at the cost and expense of the Shipowner; and

(d) To the extent permitted by, and subject to, applicable law (including,
without limitation, the Fisheries Act and the regulations promulgated pursuant
thereto), and without being responsible for loss or damage, where it has acted
reasonably and in good faith, sell the Vessels or any of them at any place and
at such time as the Mortgagee may specify and in such manner as the Mortgagee
may deem advisable free from any claim by the Shipowner in admiralty, in equity,
at law or by statute, after first giving notice (in the case of a public sale)
of the time and place of sale with a general description of the property in the
following manner:

(i) By publishing such notice for five (5) consecutive days in a daily newspaper
of general circulation published in Houston, Texas;

(ii) If the place of sale should not be Houston, Texas, then also by publication
of a similar notice in a daily newspaper, if any, published at the place of
sale; and

(iii) By sending a similar notice by telex or telecopier confirmed by registered
mail to the Shipowner at its address hereinafter set forth on or before the day
of first publication.

 

8



--------------------------------------------------------------------------------

Section 2.02. Effect of Sale; Credit Bids. Any sale of any Vessel made pursuant
to this Mortgage, whether under the power of sale hereby granted or any judicial
proceedings, shall operate to divest all right, title and interest of any nature
whatsoever of the Shipowner therein and thereto, and shall bar the Shipowner,
its successors and assigns, and all Persons claiming by, through or under them.
No purchaser shall be bound to inquire whether notice has been given, or whether
any default has occurred, or as to the propriety of the sale, or as to the
application of the proceeds thereof. In case of such sale, the Mortgagee shall
be entitled, for the purpose of mailing settlement or payment for the property
purchased to use and apply the unpaid balance of any amount owed to the
Mortgagee pursuant to the Loan Agreement or any other Loan Document in order
that there may be credited against the amount remaining due and unpaid thereon
the sums payable out of the net proceeds of such sale to the Mortgagee after
allowing for the costs and expense of sale and other charges; and thereupon such
purchaser shall be credited, on account of such purchase price, with the net
purchase price that shall have been so credited. At such sale, the Mortgagee may
bid for and purchase such property, and upon compliance with the terms of sale
and to the extent permitted by, and subject to, applicable law (including,
without limitation, the Fisheries Act and the regulations promulgated pursuant
thereto) may hold, retain and dispose of such property without further
accountability therefor.

Section 2.03. Conveyance; Title. The Mortgagee is hereby appointed
attorney-in-fact of the Shipowner, coupled with an interest in the Vessels, to
execute and deliver to any purchaser aforesaid, and is hereby vested with full
power and authority to make, in the name and on behalf of the Shipowner, good
conveyance of the title to any Vessel so sold. In the event of a sale of the
Vessels or any of them, the Shipowner shall, if and when required by the
Mortgagee, execute such form of conveyance of such Vessels or Vessel as the
Mortgagee may direct or approve. This appointment as attorney-in-fact shall not
create any fiduciary relationship or obligation on the part of the Mortgagee.

Section 2.04. Collection of Accounts, Insurance, Etc. The Mortgagee is hereby
appointed attorney-in-fact of the Shipowner, coupled with an interest in the
Vessels, to demand, collect, receive, compromise and sue for, in the name of the
Shipowner, so long as any Event of Default shall exist and so far as may be
permitted by law, all freights, hire, earnings, issues, revenues, income and
profits of any of the Vessels, and all amounts due from underwriters under any
insurance thereon as payment of losses or as return premiums or otherwise,
salvage awards and recoveries, recoveries in general average or otherwise, and
all other sums due or to become due during the existence of the Event of Default
in respect of any of the Vessels or in respect of any insurance thereon from any
Person whomsoever, and to make, give and execute in the name of the Shipowner
acquittances, receipts, releases or other discharges for the same, whether under
seal or otherwise, and to endorse and accept in the name of the Shipowner all
checks, notes, drafts, warrants, agreements and all other instruments in writing
with respect to the foregoing. This appointment as attorney-in-fact shall not
create any fiduciary relationship or obligation on the part of the Mortgagee.

Section 2.05. Possession. Whenever any right to enter and take possession of any
of the Vessels accrues to the Mortgagee, the Mortgagee may require the Shipowner
to deliver, and the Shipowner shall on such demand, at its own cost and expense,
deliver such Vessel as demanded. If any legal proceedings shall be taken to
enforce any right under this Mortgage, the Mortgagee shall be entitled as a
matter of right to the appointment of a receiver of the Vessels and the
freights, hire, earnings, issues, revenues, income and profits due or to become
due arising from the operation thereof.

 

9



--------------------------------------------------------------------------------

Section 2.06. Court Action. The Shipowner hereby authorizes and empowers the
Mortgagee or its appointees or any of them, so long as any Event of Default
shall exist, to appear in the name of the Shipowner, its successors and assigns,
in any court of any country or nation of the world where a suit is pending
against any of the Vessels because of or on account of any alleged Lien against
such Vessel from which such Vessel has not been released and to take such
proceedings as to the Mortgagee or its appointees or any of them may seem proper
towards the defense of such suit and the purchase or discharge of such Lien, and
all expenditures made or incurred by them or any of them for the purpose of such
defense, purchase or discharge shall be a debt due from the Shipowner, its
successors and assigns, to the Mortgagee, and shall be secured by the Lien of
this Mortgage in like manner and extent as if the amount and description thereof
were written herein.

Section 2.07. Rights Cumulative. Each and every power and remedy herein given to
the Mortgagee shall be cumulative and shall be in addition to every other power
and remedy herein given or now or hereafter existing at law, in equity, in
admiralty or by statute, and each and every power and remedy whether herein
given or otherwise existing may be exercised from time to time and as often and
in such order as may be deemed expedient by the Mortgagee, and the exercise or
the beginning of the exercise of any power or remedy shall not be construed to
be a waiver of the right to exercise at the same time or thereafter any other
power or remedy. No delay or omission by the Mortgagee in the exercise of any
right or power or in the pursuance of any remedy accruing upon any Event of
Default shall impair any such right, power or remedy or be construed to be a
waiver of any such Event of Default or to be an acquiescence thereof; nor shall
the acceptance by the Mortgagee of any security or of any payment of or on
account of any amount payable pursuant to the Loan Agreement or any other Loan
Document maturing after any Event of Default or of any payment on account of any
past Event of Default, be construed to be a waiver of any right to take
advantage of any future Event of Default or of any past Event of Default not
completely cured thereby.

Section 2.08. Cure by Shipowner. If at any time an Event of Default exists, or
after acceleration of the Monetary Obligations, and prior to the actual sale of
any of the Vessels by the Mortgagee or prior to any foreclosure proceedings, the
Shipowner offers to cure completely all Events of Default and to pay all
out-of-pocket expenses, advances and damages to the Mortgagee arising from such
Events of Default, with interest payable pursuant to the Loan Agreement and the
other Loan Documents; then the Mortgagee may, but shall have no obligation to,
accept such offer and restore the Shipowner to its former position, but such
action shall not affect any subsequent Event of Default or impair any rights
consequent thereon.

Section 2.09. Restoration of Position after Suit. In case the Mortgagee shall
have proceeded to enforce any right, power or remedy under this Mortgage by
foreclosure, entry or otherwise, and such proceeding shall have been
discontinued or abandoned for any reason or shall have been determined adversely
to the Mortgagee, then and in every such case the Shipowner and the Mortgagee
shall be restored to their respective former positions and rights hereunder with
respect to the property subject or intended to be subject to this Mortgage, and
all rights, remedies and powers of the Mortgagee shall continue as if no such
proceedings had been taken, and this Mortgage shall remain in full force and
effect.

 

10



--------------------------------------------------------------------------------

Section 2.10. Application of Proceeds. The proceeds of the sale of any of the
Vessels or of any insurance maintained on any of the Vessels and the net
earnings of any charter operation or other use thereof by the Mortgagee under
any of the powers herein specified pursuant to or under the terms of this
Mortgage or in any proceedings hereunder, the application of which has not
elsewhere herein been specifically provided for, shall be applied as follows:

FIRST: To the payment of all fees, costs, expenses and charges, including the
expenses of any sale, the expenses of any retaking, attorneys’ fees, court
costs, and any other expenses or advances made or incurred by the Mortgagee in
the protection of its rights or the pursuance of its remedies hereunder, and to
provide adequate indemnity against Liens claiming priority over or equality with
the Lien of this Mortgage;

SECOND: To the Mortgagee for application in accordance with the Loan Agreement
and the other Loan Documents; and

THIRD: To the payment of any surplus thereafter remaining to the Shipowner or to
whomsoever may be lawfully entitled thereto.

In the event that the proceeds and amounts referred to above received by the
Mortgagee are insufficient to pay in fill the amounts specified in paragraphs
“FIRST” and “SECOND” above, the Mortgagee shall be entitled to collect the
balance from the Shipowner or from any other Person or entity liable therefor.

Section 2.11. Replacement of Equipment. So long as no Event of Default exists,
the Shipowner (a) shall be suffered and permitted to retain actual possession
and use of the Vessels and (b) shall have the right, from time to time, in its
discretion, and without application to the Mortgagee, and without obtaining a
release thereof by the Mortgagee, but subject to the applicable terms of the
Loan Agreement, to dispose of, free from the Lien hereof, any engines,
machinery, bowsprits, masts, spars, rigging, boats, anchors, cables, chains,
tackle, apparel, furniture, fittings or equipment or any other appurtenances to
the Vessels that are no longer useful, necessary, profitable or advantageous in
the operation of the Vessels, first or simultaneously replacing the same by new
engines, machinery, bowsprits, masts, spars, rigging, boats, anchors, chains,
cables, tackle, apparel, furniture, fittings, equipment or other appurtenances
of substantially equal value to the Shipowner, which shall forthwith become,
automatically and without necessity of any action on the part of any Person,
subject to the Lien of this Mortgage as a first preferred fleet mortgage
thereon.

ARTICLE III

SUNDRY PROVISIONS

Section 3.01. Summary of Terms. The total amount of the direct or contingent
obligations that is or may be secured by this Mortgage is $67,500,000.00
(exclusive of interest, costs, expenses and fees). The date of maturity of this
Mortgage is October 21, 2012, the discharge amount is the same as the total
amount and there is no separate discharge amount for

 

11



--------------------------------------------------------------------------------

each Vessel. It is not intended that this Mortgage shall include property other
than the Vessels, and it shall not include property other than the Vessels as
the term “vessel” is used in Subsection (c)(2) of Section 31322 of Title 46
United States Code, as amended. Notwithstanding the foregoing, for property
other than the Vessels, if any should be determined to be covered by this
Mortgage, the discharge amount is one one-hundredth of one percent (0.01%) of
the total amount.

Section 3.02. Successors and Assigns. All the covenants, promises, stipulations
and agreements of the Shipowner in this Mortgage contained shall bind the
Shipowner and its permitted successors and assigns and shall inure to the
benefit of the Mortgagee and its successors and assigns.

Section 3.03. Agents of Mortgagee. Wherever and whenever herein any right, power
or authority is granted or given to the Mortgagee, such right, power and
authority may be exercised in all cases by the Mortgagee or such agent or agents
as it may appoint, and the act or acts of such agent or agents when taken shall
constitute the act of the Mortgagee hereunder.

Section 3.04. Invalidity. If any one or more of the provisions of this Mortgage
should at any time for any reason be declared invalid, void or otherwise
inoperative by a court of competent jurisdiction, such declaration or decision
shall not affect the validity of any other provision or provisions of this
Mortgage or the validity of this Mortgage as a whole.

Section 3.05. Notice. All notices and other communications provided for
hereunder shall be in writing and shall be mailed, telecopied or delivered, if
to any party, at the following address:

if to the Mortgagee, to it at the following address:

Wells Fargo Bank, National Association

2500 Citywest Blvd., Suite 1100

Houston, Texas 77042

Attention: John L. Kallina

Telecopier: (713) 273-8530

if to the Shipowner, to it at the following address:

Omega Protein, Inc.

2105 Citywest Blvd., Suite 500

Houston, Texas 77042-2838

Attention: Robert W. Stockton

Telecopier: +1-713-940-6122

or, as to each party, at such other address as shall be designated by such party
in a written notice to the other party complying as to delivery with the terms
of this Section 3.05. All such notices and other communications shall be
effective, (a) if mailed, when received or three (3) Business Days after
deposited in the mails, whichever occurs first, (b) if telecopied, when
transmitted and confirmation received, or (c) if delivered, upon delivery.

 

12



--------------------------------------------------------------------------------

Section 3.06. Preferred Status of Mortgage. Notwithstanding anything contained
herein to the contrary, nothing herein shall waive the preferred status of this
Mortgage under the Ship Mortgage Act or under the corresponding provisions of
any act in any other jurisdiction in which it is sought to be enforced and that,
if any provision or portion of this Mortgage shall be construed to waive its
preferred status, then such provision or portion to such extent shall be void
and of no effect.

Section 3.07. Choice of Law. This Mortgage shall be governed by, and construed
in accordance with, the federal maritime laws of the United States of America
and, to the extent such laws are inapplicable, by the laws of the State of
Texas, except the rules governing conflicts of law.

Section 3.08. Further Assurances. The Shipowner hereby undertakes at its own
cost and expense to execute, sign, perfect, do and (if required), register every
such further assurance, document, act or thing reasonably necessary or advisable
for the purpose of maintaining or perfecting or exercising the security
constituted by this Mortgage.

Section 3.09. Remedies Not Exclusive. Each and every power and remedy in this
Mortgage specifically given to the Mortgagee shall be in addition to every other
power and remedy herein specifically given or now or hereafter existing at law,
in equity, admiralty, or by statute, and each and every power and remedy,
whether specifically in this Mortgage given or otherwise existing, may be
exercised from time to time and as often and in such order as may be deemed
expedient by the Mortgagee, and the exercise or the commencement of the exercise
of any such power or remedy shall not be construed to be a waiver of the right
to exercise at the same time or thereafter any other power or remedy under this
Mortgage.

Section 3.10. No Waiver. None of the terms and conditions of this Mortgage may
be changed, waived, modified or varied in any manner whatsoever unless in
writing duly signed by the Shipowner and the Mortgagee.

[Remainder of page blank; signature page follows.]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Shipowner has executed thus Mortgage on the day and year
first above written.

 

SHIPOWNER: OMEGA PROTEIN, INC. By:  

/s/ Robert W. Stockton

  Robert W. Stockton   Vice President and Treasurer

 

14



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT OF MORTGAGE

 

STATE OF TEXAS    §    § COUNTY OF HARRIS    §

This instrument was acknowledged before me on October 21, 2009, by Robert W.
Stockton, Vice President and Treasurer of Omega Protein, Inc., a Virginia
corporation, on behalf of said corporation.

 

/s/ Kelly Lee

Notary Public, State of Texas